Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended March 31, (Dollars in millions, Unaudited) V % Revenues Revenues from services $ $ Sales of goods 27 26 Total revenues (8)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (11)% Earnings from continuing operations before income taxes 5% Benefit (provision) for income taxes Earnings from continuing operations (0)% Earnings (loss) from discontinued operations, net of taxes 12 Net earnings 7% Less net earnings attributable to noncontrolling interests 11 11 Net earnings attributable to GECC 7% Preferred stock dividends declared - - Net earnings attributable to GECC common shareowner $ $ 7% Amounts attributable to GECC Earnings from continuing operations $ $ (0)% Earnings (loss) from discontinued operations, net of taxes 12 Net earnings attributable to GECC $ $ 7% General Electric Capital Corporation Summary of Operating Segments Three months ended March 31, (Dollars in millions, Unaudited) V % Revenues Commercial Lending and Leasing (CLL) $ $ 2% Consumer (6)% Real Estate (62)% Energy Financial Services 37% GE Capital Aviation Services (GECAS) (2)% Total segment revenues (10)% GECC corporate items and eliminations 17% Total revenues $ $ (8)% Segment profit CLL $ $ 42% Consumer 47% Real Estate (65)% Energy Financial Services 83 84% GECAS 1% Total segment profit 2% GECC corporate items and eliminations (40)% Earnings from continuing operations attributable to GECC (0)% Earnings (loss) from discontinued operations, net of taxes, attributable to GECC 12 F Net earnings attributable to GECC $ $ 7% General Electric Capital Corporation Condensed Statement of Financial Position (In billions, Unaudited) March 31, 2014 December 31, 2013 Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale - Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale - - Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
